Braley J.
The allowance of the plaintiff’s motion that
the case be advanced for speedy trial, rested in the sound discretion of the court. Merchants’ National Bank v. Glendon Co. 120 Mass. 97, G. L. c. 231, § 59.
At the trial the jury would have been warranted in finding that the plaintiff, an attorney at law, had been retained by the defendant to appear for him in the libel for divorce in which, if a, divorce were decreed, his wife prayed for alimony. *301The question of “ the amount of the property of the parties ” having been referred to an auditor, the plaintiff, as the jury could have found, appeared at the hearings, and conducted the case in the defendant’s behalf. There was evidence of the value of his services, and, whether the plaintiff had been paid therefor as the defendant testified and contended, was for the jury. The first request that on all the evidence the defendant is entitled to a verdict was denied rightly.
, The second and third requests, that the court had no authority to appoint an auditor in a divorce case, and that no recovery could be had for legal services rendered before an auditor so appointed, could not have been given. The defendant not only attended at some of the hearings but knew, as the jury could say, that the plaintiff was constantly present representing him. It is immaterial whether the appointment was regular or irregular. The defendant made no objection to the proceedings, and accepted the services rendered by his counsel, the value of which did not depend on the jurisdiction of the court to make the appointment.
The fifth request, that “ Mere error of judgment upon a doubtful question of construction of the statutes should not be regarded as evidence of want of competent knowledge or skill or of negligence but the disregarding of a plain statute provision should be so regarded,” was rightly refused. The answer does not aver that the plaintiff lacked professional skill or mismanaged the case.
The fourth request could not be given in terms for reasons jüst stated, and in so far as pertinent is fully covered by the instructions.
The sixth request, “ If the jury finds that the defendant at the hearings alleged to have taken place was in the company of lawyers who were later informed that he had considerable property it should carefully weigh the testimony in regard to admissions of debt as the law requires greater scrutiny where confidential relations exist on the one hand and the friendliest sort of feelings on the other,” does not appear to rest on any relevant evidence, and its refusal shows no error.
The questions presented by the first bill of exceptions hav*302ing been fully considered, we pass to the defendant’s second bill of exceptions. The first bill of exceptions was allowed either on December 8, 1923, or December 19, 1923. The plaintiff on January 10, 1924, moved for an order that, the exceptions being immaterial, frivolous or intended for delay, be transferred, entered and heard at the next sitting of this court for the Commonwealth. G. L. c. 211, § 16. The motion was allowed, and an order with the necessary certificate was entered, to which the defendant excepted. We cannot say as matter of law, that the judge could not, as stated in the order, determine the questions of law shown by the exceptions to be immaterial, frivolous and intended for delay. See Commonwealth v. Robertson, 162 Mass. 90, 94.

Exceptions overruled.